 



EXHIBIT 10.2

 

NOTE PURCHASE AGREEMENT

 

 

 

 

VINYL PRODUCTS, INC.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of June 14, 2013, by
and among VINYL PRODUCTS, INC., a Nevada corporation (the “Company”) and the
investors set forth on Schedule A hereto (each, an “Investor” and collectively,
the “Investors”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.          Issuance of Notes. Subject to the terms and conditions of this
Agreement, at each Closing (as defined below), the Company shall issue and sell
to Investor secured convertible promissory notes (each such note, a “Note,” and
collectively, the “Notes”) in the principal amount (the “Principal Amount”)
equal to the amount set forth on the signature page hereof, against payment by
Investor to the Company of the Principal Amount. The maximum aggregate Principal
Amount of Notes under this Agreement is $500,000 (“Maximum Amount”). There is no
minimum amount required to perform a first closing. The Notes shall each be
substantially in the form set forth in Exhibit A attached hereto.

 

The Investor shall have the ability to convert all outstanding principal and
interest at a rate of one (1) share of Company’s common stock, par value $0.0001
per share (“Common Stock”) for every $1.00 of principal and interest
outstanding.

 

The Minimum Note purchase is $100,000.

 

Capitalized but otherwise undefined terms used herein have the meanings provided
therefor in the Notes.

 

2.          Closings.

 

2.1           Closings. The Company may issue and sell Notes to Investors up to
the Maximum Amount at any time. The closing of the purchase and sale of such
Notes hereunder shall take place via the exchange of documents on such date as
is mutually agreeable to the Company and Investors (which each such date and
place as a “Closing”). Subscriptions from Investors will be held in escrow
pursuant to an Escrow Agreement entered into between the Company and Richardson
& Patel LLP (“Escrow Agent”) until the Maximum Amount has been received.

 

2.2           Delivery. The obligations of the parties to consummate the
transactions under this Agreement shall be subject to the satisfaction of the
following conditions, prior to and specific to each Closing: (a) each Investor
shall deliver to the Escrow Agent on behalf of the Company a check or wire
transfer of immediately available funds in the amount of Investor’s Principal
Amount with respect to such Closing; (b) the Company shall execute and deliver
to the Escrow Agent (i) a Note reflecting the name of Investor, a principal
amount equal to Investor’s Principal Amount for such Closing as set forth on the
signature page of such Note and the date of such Closing, and (ii) the security
agreement substantially in the form set forth in Exhibit B pursuant to which the
Note is secured (“Security Agreement”). Each such Note shall be a binding
obligation of the Company upon execution thereof by the Company and delivery
thereof to an Investor; and (c) each party shall have executed the Escrow
Agreement and delivered the same to the Escrow Agent. Upon satisfaction of these
conditions for the Closing, Escrow Agent shall be authorized to release the
Maximum Amount to the Company.

 

3.          Representations, Warranties and Covenants of Investor. Investor
hereby represents, warrants and covenants to the Company as follows:

 

3.1           Purchase for Own Account. Investor represents that he is acquiring
the Notes and the shares of Common Stock issuable upon conversion of the Notes
(collectively, the “Securities”) solely for investment for its own account and
not as a nominee or agent or with a view to the resale or distribution of any
part thereof, and that it has no present intention of selling, granting any
participation in, or otherwise distributing the same. The acquisition by
Investor of any of the Securities shall constitute confirmation of the
representation by Investor that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

 

 

 

 

3.2           Disclosure of Information. Investor has received all the
information it considers necessary or appropriate for deciding whether to make
an investment in the Securities. Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.

 

3.3           Investment Experience. Investor has (a) a preexisting personal or
business relationship with the Company or its officers and directors or
controlling persons, and/or (b) by reason of its own business and financial
experience, has the capacity to protect its own interests in connection with the
investment contemplated hereby. Investor represents that it is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Securities.

 

3.4           Accredited Investor. Investor represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect.

 

3.5           Restrictions on Transfer. Investor understands that the Securities
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”), only in certain limited circumstances. In this
connection, Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act. INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN
THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND MAY
RESULT IN A COMPLETE LOSS OF ITS INVESTMENT. Investor understands that the
Securities have not been and will not be registered under the Act and have not
been and will not be registered or qualified in any state in which they are
offered, and thus Investor will not be able to resell or otherwise transfer its
Securities unless they are registered under the Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available. Investor has no immediate need for liquidity in
connection with this investment and does not anticipate that it will need to
sell its Securities in the foreseeable future.

 

3.6           Restrictive Legend. Investor consents to the placement of a legend
on the Securities, when issued to Investor in connection with this Agreement,
stating that they have not been registered under the Act and setting forth or
referring to the restrictions of transferability and sale thereof. Investor is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities.

 

3.7           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, Investor further agrees not to make any
disposition of all or any portion of the Securities unless:

 

(a)          there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b)          Investor is eligible to dispose of the Securities pursuant to Rule
144 and such disposition is made in accordance with such Rule; or

 

(c)          (i) Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, Investor shall have furnished the Company with an opinion of
counsel reasonably satisfactory to the Company that such disposition will not
require registration of such shares under the Act.

 

 

 

 

4.          Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor, as of the date of this Agreement, as
follows:

 

4.1           Offering. Subject in part to the truth and accuracy of Investor’s
representations set forth in Section 3, the offer, sale and issuance of the
Securities as contemplated by this Agreement and issued in connection therewith
are exempt from the registration requirements of the Act and will not result in
a violation of the qualification or registration requirements of the any
applicable state securities laws.

 

4.2           Valid Issuance of Securities. The Securities issuable upon
conversion of the Notes, when issued, sold and delivered in accordance with the
terms of the Notes for the consideration expressed therein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.

 

4.3           Security Agreement. The Security Agreement grants a continuing
priority security interest in, and lien upon, the Collateral (as defined
therein), subject to no prior lien, encumbrance, charge, or security interest.

 

4.4           Reports Filed under the Securities Exchange Act of 1934 (“Exchange
Act”). The Company is current in its filings with the SEC under the Exchange
Act.

 

4.5           Capitalization. The authorized shares of the Company are
100,000,000 common shares, and of this amount, there are a total of 22,564,000
shares of common stock outstanding. The foregoing amount does not take into
account a proposed cancellation of shares of common stock in connection with a
proposed corporate transaction, nor does it include up to 3,000,000 shares of
common stock which are proposed to be issued as contingent “performance shares”
in connection with this offering.

 

5.          Miscellaneous.

 

5.1           Survival of Representations, Warranties and Covenants. The
warranties, representations and covenants of the Company and Investor contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and all Closings for a period of one year after the execution
and deliver hereof.

 

5.2           Successors and Assigns. Except as otherwise provided therein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties; provided that
the Company may not assign or transfer its rights or obligations hereunder
without the prior written consent of Investor. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

5.3           Governing Law; Venue. This Agreement been negotiated and
consummated in the State of California and shall be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. All disputes and controversies arising out of
or in connection with this Note shall be resolved exclusively by the state or
federal courts located in Los Angeles County in the State of California, and
each party hereto agrees to submit to the jurisdiction of said courts and agrees
that venue shall lie exclusively with such courts.

 

5.4           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

 

 

5.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

5.6           Notice. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given: (a) when
hand delivered to the other party; (b) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party at the address set forth below; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider. Each party making a communication
hereunder by facsimile shall promptly confirm by telephone to the party to whom
such communication was addressed each communication made by it by facsimile
pursuant hereto but the absence of such confirmation shall not affect the
validity of any such communication. A party may change or supplement the
addresses given above, or designate additional addresses, for purposes of this
Section 5.6 by giving the other party written notice of the new address in the
manner set forth above.

 

5.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment, modification or waiver is in writing and only with the written
consent of the Company and Investor.

 

5.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

5.9           Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.

 

5.10         Expenses. Each party shall pay all of its own costs and expenses
(including attorneys’ fees and disbursements) that it incurs with respect to the
negotiation, execution and delivery of this Agreement.

 

5.11         Finder’s Fee. Investor agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which Investor or any of its officers, partners,
employees or representatives is responsible. The Company has engaged Monarch Bay
Securities, LLC as its placement agent for the placement of the Notes and agrees
to indemnify and hold harmless Investor from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

5.12         Entire Agreement. This Agreement, its exhibits, and the documents
and instruments referred to herein constitute the entire agreement among the
parties with respect to the subject matter hereof and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 





 

COMPANY:   INVESTOR:       VINYL PRODUCTS, INC.         Print Name

 

By:       By:                   Name:     Name: Keith Moore             Title:  
  Title: Treasurer        

 

    Address for Notices and Transfer Agent: Address:           5000 Birch, Suite
4800     Newport Beach, CA 92660    

 

    Taxpayer ID                 Principal Amount of Note Purchased:            
  $    

 



Note Purchase Agreement



  

 

 

 

SCHEDULE A

 

INVESTORS

 

 

